         Case 1:20-cv-01314-UNA Document 8 Filed 07/01/20 Page 1 of 1
                                                                                     FILED
                                                                                          7/1/2020
                                                                                Clerk, U.S. District & Bankruptcy
                                                                                Court for the District of Columbia
                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
SAI, et al.,                              )
                                          )
                        Plaintiffs,       )
                                          )
             v.                           )             Civil Action No. 20-1314 (UNA)
                                          )
FEDERAL COMMUNICATIONS                    )
COMMISSION, et al.,                       )
                                          )
                        Defendants.       )
_________________________________________ )


                                         ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that the plaintiffs’ motion for reconsideration [6] is DENIED; and it is

      FURTHER ORDERED that the complaint and this civil action are DISMISSED

WITHOUT PREJUDICE.

      SO ORDERED.



DATE: July 1, 2020                               /s/
                                                 JAMES E. BOASBERG
                                                 United States District Judge
